 1                                                    THE HONORABLE MARY ALICE THEILER
 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8

 9   CHRIS HUNICHEN, individually and on               No. 2:19-cv-00615-RAJ-MAT
     behalf of all others similarly situated,
10                                                     ORDER GRANTING ATONOMI
                            Plaintiff,                 DEFENDANTS’ MOTION FOR RELIEF
11                                                     FROM INITIAL SCHEDULING
              v.                                       DEADLINES PENDING DECISION ON
12                                                     MOTION TO COMPEL ARBITRATION
     ATONOMI LLC, a Delaware LLC,
13   CENTRI TECHNOLOGY, INC.,                          [PROPOSED]
     a Delaware corporation, VAUGHAN
14   EMERY, DAVID FRAGALE,
     ROB STRICKLAND, KYLE
15   STRICKLAND, DON DELOACH,
     WAYNE WISEHART, WOODY
16   BENSON, MICHAEL MACKEY,
     JAMES SALTER, and LUIS PARIS,
17
                            Defendants.
18

19

20            THE COURT, having considered the Atonomi Defendants’ Motion for Relief from Initial
21   Scheduling Deadlines Pending Decision on Motion to Compel Arbitration (the “Motion”), the
22   papers submitted by the parties in support of and in opposition to the motion, and the files and
23   pleadings in this case, and being fully advised in the premises, now, therefore, it is hereby
24            ORDERED that the Atonomi Defendants’ Motion be, and the same hereby is, GRANTED.
25   All discovery-related deadlines, including the deadlines for the Fed. R. Civ. P. 26(f) Conference,
26   Initial Disclosures pursuant to Fed. R. Civ. P. 26(a)(1), and the Combined Joint Status Report and

      ORDER GRANTING ATONOMI DEFENDANTS’
                                                                                Perkins Coie LLP
      MOTION FOR RELIEF FROM DEADLINES
                                                                          1201 Third Avenue, Suite 4900
      (No. 2:19-cv-00615-RAJ-MAT) – 1
                                                                            Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     144830736.1                                                               Fax: 206.359.9000
 1   Discovery Plan required by Fed. R. Civ. P. 26(f) and Local Civ. R. 26(f), are hereby stayed pending
 2   the Court’s ruling on the Atonomi Defendants’ motion to compel arbitration.
 3            DATED this 8th day of July , 2019.
 4

 5

 6
                                                          A
                                                          Mary Alice Theiler
                                                          United States Magistrate Judge
 7
     Presented by:
 8

 9    By: s/ Sean C. Knowles
      Sean C. Knowles, WSBA #39893
10
      Joseph E. Bringman, WSBA #15236
11    Zachary E. Davison, WSBA #47873
      Perkins Coie LLP
12    1201 Third Avenue, Suite 4900
      Seattle, WA 98101-3099
13    Telephone: 206.359.8000
      Facsimile: 206.359.9000
14    Email: SKnowles@perkinscoie.com
               JBringman@perkinscoie.com
15             ZDavison@perkinscoie.com

16   Attorneys for Defendants Atonomi LLC,
     CENTRI Technology, Inc., Vaughan Emery,
17   Rob Strickland, Kyle Strickland, Don Deloach,
     Wayne Wisehart, Woody Benson,
18   Michael Mackey, James Salter, and Luis Paris

19

20

21

22

23

24

25

26

      ORDER GRANTING ATONOMI DEFENDANTS’                                       Perkins Coie LLP
      MOTION FOR RELIEF FROM DEADLINES                                   1201 Third Avenue, Suite 4900
      (No. 2:19-cv-00615-RAJ-MAT) – 2                                      Seattle, WA 98101-3099
                                                                             Phone: 206.359.8000
     144830736.1                                                              Fax: 206.359.9000
